Guerry, J.
1. It is not necessary in an indictment for bastardy to allege that the child will probably become chargeable to the county; such an issue is concluded by the judgment of the justice of the peace. Kennedy v. State, 9 Ga. App. 219, 224 (70 S. E. 986).
2. In a bastardy case two questions are involved: “whether the defendant is the father of the bastard, and whether he has refused to give bond when called on in terms of the law.” McCombs v. State, 66 Ga. 580 (3).
3. The evidence amply supports the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.